United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-4428
                          ___________________________

                                Samuel Bryce Silk, Jr.

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                              United States of America

                        lllllllllllllllllllllRespondent - Appellee
                                        ____________

                      Appeal from United States District Court
                     for the District of North Dakota - Bismarck
                                    ____________

                            Submitted: February 22, 2018
                              Filed: February 23, 2018
                                   [Unpublished]
                                   ____________

Before GRUENDER, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Samuel Bryce Silk, Jr. appeals the district court’s denial of his motion for relief
under 28 U.S.C. § 2255 after it sua sponte enforced a collateral review waiver in his
plea agreement. Silk’s motion raises one claim: that he could not, as a matter of law,
have committed the crime to which he pleaded guilty, domestic assault as a habitual
offender, in violation of 18 U.S.C. § 117.
       Upon de novo review, we conclude that the collateral review waiver is
unenforceable because, during the plea hearing, the district court neither informed
Silk of the terms of the waiver, nor determined that he understood its terms. See Fed.
R. Crim. P. 11(b)(1)(N); United States v. Boneshirt, 662 F.3d 509, 516 (8th Cir.
2011). We therefore vacate the denial of Silk’s § 2255 motion, and remand the case
to the district court for further consideration. We leave for the district court to
determine in the first instance: (1) whether any other procedural hurdles preclude
consideration of Silk’s claim on the merits; and (2) if not, whether Silk had at least
two prior qualifying convictions that were “final” on July 12, 2014, when the events
underlying this case occurred. See 18 U.S.C. § 117(a)(1) (requiring, as relevant, that
a defendant’s prior convictions be both “final” and “against a spouse or intimate
partner”); see also United States v. Wroblewski, 816 F.3d 1021, 1024–25 (8th Cir.
2016); United States v. Frook, 616 F.3d 773, 774–76 (8th Cir. 2006). Finally, we
note that Silk attacks the validity of his conviction, and his currently scheduled
release date is May 11, 2018. We are confident the district court will act
expeditiously.

      Mandate to issue forthwith.
                     ______________________________




                                         -2-